EXHIBIT 10.3

FORRESTER RESEARCH, INC.

AMENDED AND RESTATED EQUITY INCENTIVE PLAN

(as amended through May 17, 2016)

1.DEFINED TERMS

Exhibit A, which is incorporated by reference, defines the terms used in the
Plan and sets forth certain operational rules related to those terms.

2.PURPOSE

The Plan has been established to advance the interests of the Company by
providing for the grant to Participants of Stock-based Awards.

3.ADMINISTRATION

The Administrator has discretionary authority, subject only to the express
provisions of the Plan, to interpret the Plan; determine eligibility for and
grant Awards; determine, modify or waive the terms and conditions of any Award;
prescribe forms, rules and procedures; and otherwise do all things necessary to
carry out the purposes of the Plan.  In the case of any Award intended to be
eligible for the performance-based compensation exception under Section 162(m),
the Administrator will exercise its discretion consistent with qualifying the
Award for that exception.  Determinations of the Administrator made under the
Plan will be conclusive and will bind all parties.

4.LIMITS ON AWARDS UNDER THE PLAN

(a)Number of Shares.  The number of shares of Stock available for delivery in
satisfaction of Awards under the Plan shall be determined in accordance with
this Section 4(a).

(1)Subject to Section 7(b), the maximum number of shares of Stock that may be
delivered in satisfaction of Awards under the Plan shall be six million four
hundred thirty thousand (6,430,000) plus the number (not to exceed two and
one-half million (2,500,000)) of unused Prior Plan shares.  For purposes of the
preceding sentence, shares of Stock shall be unused Prior Plan shares (i) if
they were subject to awards under the Prior Plan, other than restricted stock
awards, that were outstanding on the day preceding the Original 2006 Plan
Effective Date to the extent such Prior Plan awards are exercised or are
satisfied, or terminate or expire, on or after the Original 2006 Plan Effective
Date without the delivery of such shares, or (ii) if they were outstanding on
the day preceding the Original 2006 Plan Effective Date as restricted stock
awards under the Prior Plan and are thereafter forfeited.  The number of shares
of Stock delivered in satisfaction of an Award shall be, for purposes of the
first sentence of this Section 4(a)(1), the number of shares of Stock subject to
the Award reduced by the number of shares of Stock (a) awarded under the Plan as
Restricted Stock but thereafter forfeited, or (b) made subject to an Award that
is exercised or satisfied, or that terminates or expires, without the delivery
of such shares.

(2)To the extent consistent with the requirements of Section 422 and with other
applicable legal requirements (including applicable stock exchange or Nasdaq
requirements), Stock issued under awards of an acquired company that are
converted, replaced, or adjusted in connection with the acquisition shall not
reduce the number of shares available for Awards under the Plan.

(b)Type of Shares.  Stock delivered by the Company under the Plan may be
authorized but unissued Stock or previously issued Stock acquired by the
Company.  No fractional shares of Stock will be delivered under the Plan.

(c)Section 162(m) Limits.  The maximum number of shares of Stock for which Stock
Options may be granted to any person in any calendar year and the maximum number
of shares of Stock subject to SARs granted to any person in any calendar year
will each be one million (1,000,000).  The maximum number of shares subject to
other Awards granted to any person in any calendar year will be one million
(1,000,000) shares.  The foregoing provisions will be construed in a manner
consistent with Section 162(m).

(d)ISO Limit.  The maximum number of shares of Stock that may be delivered in
satisfaction of ISOs under the Plan shall be two million (2,000,000) shares.

--------------------------------------------------------------------------------

(e)Non-Employee Director Limits.  The maximum number of shares of Stock that may
be delivered in satisfaction of Awards granted during a single fiscal year under
the Plan, or under any other equity plan maintained by the Company, to any
Outside Director, taken together with any cash fees payable to such Outside
Director during the fiscal year, may not exceed two hundred thousand dollars
($200,000) in total value. The value of any Award for purposes of this Section
4(e) shall be determined by reference to the grant date fair value of such Award
used by the Company for financial reporting purposes and shall exclude the value
of any dividends or dividend equivalents paid pursuant to an Award granted in a
prior fiscal year.

5.ELIGIBILITY AND PARTICIPATION

The Administrator will select Participants from among those key Employees,
Outside Directors, and consultants and advisors to, the Company or its
Affiliates who, in the opinion of the Administrator, are in a position to make a
significant contribution to the success of the Company and its
Affiliates.  Eligibility for ISOs is limited to employees of the Company or of a
“parent corporation” or “subsidiary corporation” of the Company as those terms
are defined in Section 424 of the Code.

6.RULES APPLICABLE TO AWARDS

(a)All Awards

(1)Award Provisions.  The Administrator will determine the terms of all Awards,
subject to the limitations provided herein.  By accepting any Award granted
hereunder, the Participant agrees to the terms of the Award and the
Plan.  Notwithstanding any provision of this Plan to the contrary, awards of an
acquired company that are converted, replaced or adjusted in connection with the
acquisition may contain terms and conditions that are inconsistent with the
terms and conditions specified herein, as determined by the Administrator.

(2)Term of Plan.  No Awards may be made after May 16, 2026, but previously
granted Awards may continue beyond that date in accordance with their terms.

(3)Transferability.  ISOs may not be transferred other than by will or the laws
of descent and distribution and may be exercised, during the lifetime of the
Participant to whom they were awarded, only by that Participant.  Other Awards
may be transferred during a Participant’s lifetime only on a gratuitous basis
and then only to the extent, if any, determined by the Administrator.

(4)Vesting, Etc.  The Administrator may determine the time or times at which an
Award will vest or become exercisable and the terms on which an Award requiring
exercise will remain exercisable.  Without limiting the foregoing, the
Administrator may at any time accelerate the vesting or exercisability of an
Award, regardless of any adverse or potentially adverse tax consequences
resulting from such acceleration.  Unless the Administrator expressly provides
otherwise, however, the following rules will apply: immediately upon the
cessation of the Participant’s Employment, each Award requiring exercise that is
then held by the Participant or by the Participant’s permitted transferees, if
any, will cease to be exercisable and will terminate, and all other Awards that
are then held by the Participant or by the Participant’s permitted transferees,
if any, to the extent not already vested will be forfeited, except that:

(A)subject to (B) and (C) below, all Stock Options and SARs held by the
Participant or the Participant’s permitted transferees, if any, immediately
prior to the cessation of the Participant’s Employment, to the extent then
exercisable, will remain exercisable for the lesser of (i) a period of three
months or (ii) the period ending on the latest date on which such Stock Option
or SAR could have been exercised without regard to this Section 6(a)(4), and
will thereupon terminate;

(B)all Stock Options and SARs held by a Participant or the Participant’s
permitted transferees, if any, immediately prior to the Participant’s death, to
the extent then exercisable, will remain exercisable for the lesser of (i) the
one year period ending with the first anniversary of the Participant’s death or
(ii) the period ending on the latest date on which such Stock Option or SAR
could have been exercised without regard to this Section 6(a)(4), and will
thereupon terminate; and

(C)all Stock Options and SARs held by a Participant or the Participant’s
permitted transferees, if any, immediately prior to the cessation of the
Participant’s Employment will immediately terminate upon such cessation if the
Administrator in its sole discretion determines that such cessation of
Employment has resulted for reasons which cast such discredit on the Participant
as to justify immediate termination of the Award.

(5)Taxes.  The Administrator will make such provision for the withholding of
taxes as it deems necessary.  The Administrator may, but need not, hold back
shares of Stock from an Award or permit a Participant to tender previously owned
shares of Stock in satisfaction of tax withholding requirements (but not in
excess of the minimum withholding required by law).

--------------------------------------------------------------------------------

(6)Dividend Equivalents, Etc.  The Administrator may provide for the payment of
amounts in lieu of cash dividends or other cash distributions with respect to
Stock subject to an Award.  Any entitlement to dividend equivalents or similar
entitlements shall be established and administered consistent either with
exemption from, or compliance with, the requirements of Section 409A to the
extent applicable.

(7)Rights Limited.  Nothing in the Plan will be construed as giving any person
the right to continued employment or service with the Company or its Affiliates,
or any rights as a stockholder except as to shares of Stock actually issued
under the Plan.  The loss of existing or potential profit in Awards will not
constitute an element of damages in the event of termination of Employment for
any reason, even if the termination is in violation of an obligation of the
Company or Affiliate to the Participant.

(8)Section 162(m).  This Section 6(a)(8) applies to any Performance Award
intended to qualify as performance-based for the purposes of Section 162(m)
other than a Stock Option or SAR.  In the case of any Performance Award to which
this Section 6(a)(8) applies, the Plan and such Award will be construed to the
maximum extent permitted by law in a manner consistent with qualifying the Award
for such exception.  With respect to such Performance Awards, the Administrator
will preestablish, in writing, one or more specific Performance Criteria no
later than 90 days after the commencement of the period of service to which the
performance relates (or at such earlier time as is required to qualify the Award
as performance-based under Section 162(m) (the “Applicable
Period”).  Notwithstanding satisfaction of applicable Performance Criteria, and
without limiting the provisions of Section 7(b)(1), the number of shares of
Stock received under an Award that are otherwise earned upon satisfaction of
such Performance Criteria may be reduced by the Administrator (but not
increased) on the basis of such further considerations that the Administrator in
its sole discretion shall determine. Prior to grant, vesting or payment of the
Performance Award, as the case may be, the Administrator will certify whether
the applicable Performance Criteria have been attained and such determination
will be final and conclusive.  No Performance Award to which this Section
6(a)(8) applies may be granted more than five years after the Plan shall have
been last approved by stockholders of the Company until the listed performance
measures set forth in the definition of “Performance Criteria” (as originally
approved or as subsequently amended) have been resubmitted to and reapproved by
the stockholders of the Company in accordance with the requirements of Section
162(m) of the Code, unless such grant is made contingent upon such approval.

(b)Awards Requiring Exercise

(1)409A Exemption.  Except as the Administrator otherwise determines, no Award
requiring exercise shall have deferral features, or shall be administered in a
manner, that would cause such Award to fail to qualify for exemption from
Section 409A.

(2)Time And Manner Of Exercise.  Unless the Administrator expressly provides
otherwise, an Award requiring exercise by the holder will not be deemed to have
been exercised until the Administrator receives a notice of exercise (in form
acceptable to the Administrator) signed by the appropriate person and
accompanied by any payment required under the Award.  If the Award is exercised
by any person other than the Participant, the Administrator may require
satisfactory evidence that the person exercising the Award has the right to do
so.

(3)Exercise Price.  The exercise price (or the base value from which
appreciation is to be measured) of each Award requiring exercise shall be not
less than 100% of the fair market value of the Stock subject to the Award,
determined as of the date of grant, or such higher amount as the Administrator
may determine in connection with the grant.  Fair market value shall be
determined by the Administrator consistent with the requirements of Section 422
and Section 409A, as applicable.  No such Award, once granted, may be repriced
other than in accordance with the applicable stockholder approval requirements
of Nasdaq.

(4)Payment Of Exercise Price.  Where the exercise of an Award is to be
accompanied by payment, the Administrator may determine the required or
permitted forms of payment, subject to the requirements of this paragraph.  All
payments will be by cash or check acceptable to the Administrator, or, if so
permitted by the Administrator and if legally permissible, (i) through the
delivery of shares of Stock that have been outstanding for at least six months
(unless the Administrator approves a shorter period) and that have a fair market
value equal to the exercise price, (ii) by delivery to the Company of a
promissory note of the person exercising the Award, payable on such terms as are
specified by the Administrator, (iii) through a broker-assisted exercise program
acceptable to the Administrator, (iv) through withholding by the Company of
shares of Stock otherwise issuable upon exercise of the Award, with such
withheld shares to be applied to the applicable exercise price based on the
then-existing fair market value of the shares, (v) by other means acceptable to
the Administrator, or (vi) by any combination of the foregoing permissible forms
of payment.  The delivery of shares in payment of the exercise price under
clause (i) above may be accomplished either by actual delivery or by
constructive delivery through attestation of ownership, subject to such rules as
the Administrator may prescribe.

--------------------------------------------------------------------------------

(5)In the case of an ISO granted to an owner of stock (as determined by Section
424(d) of the Code) possessing more than ten percent (10%) of the voting power
of all classes of stock of the Company or of a “parent corporation or
“subsidiary corporation” of the Company (as those terms are defined in Section
424(d) of the Code), the exercise price shall be no less than 110% of the fair
market value of the Stock subject to the ISO, determined as of the date of
grant, and the term of the ISO shall be no more than five (5) years from the
date of grant.

(c)Awards Not Requiring Exercise

Restricted Stock and Unrestricted Stock, whether delivered outright or under
Awards of Stock Units or other Awards that do not require exercise, may be made
in exchange for such lawful consideration, including services, as the
Administrator determines.  Any Award resulting in a deferral of compensation
subject to Section 409A shall be construed to the maximum extent possible, as
determined by the Administrator, consistent with the requirements of Section
409A.

7.EFFECT OF CERTAIN TRANSACTIONS

(a)Mergers, etc.  Except as otherwise provided in an Award, the following
provisions shall apply in the event of a Covered Transaction:

(1)Assumption or Substitution.  If the Covered Transaction is one in which there
is an acquiring or surviving entity, the Administrator may provide for the
assumption of some or all outstanding Awards or for the grant of new awards in
substitution therefor by the acquiror or survivor or an affiliate of the
acquiror or survivor.  Any substitution or assumption of a Stock Option or SAR
exempt from the requirements of Section 409A shall be accomplished on a basis
that preserves such exemption.

(2)Cash-Out of Awards.  If the Covered Transaction is one in which holders of
Stock will receive upon consummation a payment (whether cash, non-cash or a
combination of the foregoing), the Administrator may provide for payment (a
“cash-out”), with respect to some or all Awards or portions thereof, equal in
the case of each affected Award or portion thereof to the excess, if any, of (A)
the fair market value of one share of Stock (as determined by the Administrator
in its reasonable discretion) times the number of shares of Stock subject to the
Award or such portion, over (B) the aggregate exercise or purchase price, if
any, under the Award or such portion (in the case of a SAR, the aggregate base
price above which appreciation is measured), in each case on such payment terms
(which need not be the same as the terms of payment to holders of Stock) and
other terms, and subject to such conditions, as the Administrator determines.

(3)Acceleration of Certain Awards.  If the Covered Transaction (whether or not
there is an acquiring or surviving entity) is one in which there is no
assumption, substitution or cash-out, each Award requiring exercise will become
fully exercisable, and the delivery of shares of Stock deliverable under each
outstanding Award of Stock Units (including Restricted Stock Units and
Performance Awards to the extent consisting of Stock Units) will be accelerated
and such shares will be delivered, prior to the Covered Transaction, in each
case on a basis that gives the holder of the Award a reasonable opportunity, as
determined by the Administrator, following exercise of the Award or the delivery
of the shares, as the case may be, to participate as a stockholder in the
Covered Transaction.

(4)Termination of Awards Upon Consummation of Covered Transaction.  Each Award
(unless assumed pursuant to Section 7(a)(1) above), other than outstanding
shares of Restricted Stock (which shall be treated in the same manner as other
shares of Stock, subject to Section 7(a)(5) below), will terminate upon
consummation of the Covered Transaction.

(5)Additional Limitations.  Any share of Stock delivered pursuant to Section
7(a)(2) or Section 7(a)(3) above with respect to an Award may, in the discretion
of the Administrator, contain such restrictions, if any, as the Administrator
deems appropriate to reflect any performance or other vesting conditions to
which the Award was subject.  In the case of Restricted Stock, the Administrator
may require that any amounts delivered, exchanged or otherwise paid in respect
of such Stock in connection with the Covered Transaction be placed in escrow or
otherwise made subject to such restrictions as the Administrator deems
appropriate to carry out the intent of the Plan.

(b)Change in and Distributions With Respect to Stock

(1)Basic Adjustment Provisions.  In the event of a stock dividend, stock split
or combination of shares (including a reverse stock split), recapitalization or
other change in the Company’s capital structure, the Administrator will make
appropriate adjustments to the maximum number of shares specified in Section
4(a) that may be delivered under the Plan, to the maximum share limits described
in Section 4(c), and to the maximum ISO limit in Section 4(d), and will also
make appropriate adjustments to the number and kind of shares of stock or
securities subject to Awards then outstanding or subsequently granted, any
exercise prices relating to Awards and any other provision of Awards affected by
such change.

--------------------------------------------------------------------------------

(2)Certain Other Adjustments.  The Administrator may also make adjustments of
the type described in Section 7(b)(1) above to take into account distributions
to stockholders other than those provided for in Section 7(a) and 7(b)(1), or
any other event, if the Administrator determines that adjustments are
appropriate to avoid distortion in the operation of the Plan and to preserve the
value of Awards made hereunder, having due regard for the qualification of ISOs
under Section 422, the requirements of Section 409A, and the performance-based
compensation rules of Section 162(m), where applicable.

(3)Continuing Application of Plan Terms.  References in the Plan to shares of
Stock will be construed to include any stock or securities resulting from an
adjustment pursuant to this Section 7.

8.LEGAL CONDITIONS ON DELIVERY OF STOCK

The Company will not be obligated to deliver any shares of Stock pursuant to the
Plan or to remove any restriction from shares of Stock previously delivered
under the Plan until: (i) the Company is satisfied that all legal matters in
connection with the issuance and delivery of such shares have been addressed and
resolved; (ii) if the outstanding Stock is at the time of delivery listed on any
stock exchange or national market system, the shares to be delivered have been
listed or authorized to be listed on such exchange or system upon official
notice of issuance; and (iii) all conditions of the Award have been satisfied or
waived.  If the sale of Stock has not been registered under the Securities Act
of 1933, as amended, the Company may require, as a condition to exercise of the
Award, such representations or agreements as counsel for the Company may
consider appropriate to avoid violation of such Act.  The Company may require
that certificates evidencing Stock issued under the Plan bear an appropriate
legend reflecting any restriction on transfer applicable to such Stock, and the
Company may hold the certificates pending lapse of the applicable restrictions.

9.AMENDMENT AND TERMINATION

The Administrator may at any time or times amend the Plan or any outstanding
Award for any purpose which may at the time be permitted by law, and may at any
time terminate the Plan as to any future grants of Awards; provided, that except
as otherwise expressly provided in the Plan the Administrator may not, without
the Participant’s consent, alter the terms of an Award so as to affect adversely
the Participant’s rights under the Award, unless the Administrator expressly
reserved the right to do so at the time of the Award.  Any amendments to the
Plan shall be conditioned upon stockholder approval only to the extent, if any,
such approval is required by law (including the Code and applicable stock
exchange or Nasdaq requirements), as determined by the Administrator.

10.OTHER COMPENSATION ARRANGEMENTS

The existence of the Plan or the grant of any Award will not in any way affect
the Company’s right to award a person bonuses or other compensation in addition
to Awards under the Plan.

11.MISCELLANEOUS

(a)Waiver of Jury Trial.  By accepting an Award under the Plan, each Participant
waives any right to a trial by jury in any action, proceeding or counterclaim
concerning any rights under the Plan and any Award, or under any amendment,
waiver, consent, instrument, document or other agreement delivered or which in
the future may be delivered in connection therewith, and agrees that any such
action, proceedings or counterclaim shall be tried before a court and not before
a jury.  By accepting an Award under the Plan, each Participant certifies that
no officer, representative, or attorney of the Company has represented,
expressly or otherwise, that the Company would not, in the event of any action,
proceeding or counterclaim, seek to enforce the foregoing waivers.

(b)Limitation of Liability.  Notwithstanding anything to the contrary in the
Plan, neither the Company, any Affiliate, nor the Administrator, nor any person
acting on behalf of any of them, shall be liable to any Participant or to the
estate or beneficiary of any Participant or to any other holder of an Award by
reason of any acceleration of income, or any additional tax, asserted by reason
of the failure of an Award to satisfy the requirements of Section 422 or Section
409A or by reason of Section 4999 of the Code; provided, that nothing in this
Section 11(b) shall limit the ability of the Administrator or the Company to
provide by separate express written agreement with a Participant for a gross-up
payment or other payment in connection with any such tax or additional tax.

(c)Clawback.  Notwithstanding any provision herein to the contrary, Awards and
shares of Stock (and proceeds therefrom) obtained pursuant to or on exercise of
such Awards hereunder are subject to forfeiture, setoff, recoupment or other
recovery if the Administrator determines in good faith that such action is
required by applicable law or Company policy.

 

 

--------------------------------------------------------------------------------

EXHIBIT A

Definition of Terms

The following terms, when used in the Plan, will have the meanings and be
subject to the provisions set forth below:

“Administrator”:  The Compensation Committee, except that the Compensation
Committee may delegate (i) to one or more of its members such of its duties,
powers and responsibilities as it may determine; (ii) to one or more officers of
the Company the power to grant rights or options to the extent permitted by
Section 157(c) of the Delaware General Corporation Law; (iii) to one or more
officers of the Company the authority to allocate other Awards among such
persons (other than officers of the Company) eligible to receive Awards under
the Plan as such delegated officer or officers determine consistent with such
delegation;  provided, that with respect to any delegation described in this
clause (iii) the Compensation Committee (or a properly delegated member or
members of such Committee) shall have authorized the issuance of a specified
number of shares of Stock under such Awards and shall have specified the
consideration, if any, to be paid therefor; and (iv) to such Employees or other
persons as it determines such ministerial tasks as it deems appropriate.  Unless
the Board shall determine otherwise, and to the extent necessary to comply with
applicable law, each member of the Compensation Committee shall also satisfy the
requirements of (i) “non-employee director” for purposes of Rule 16b-3 of the
Securities Exchange Act of 1934, and (ii) an “outside director” for purposes of
Section 162(m) of the Code. The Board may designate one or more directors as a
subcommittee who may act for the Compensation Committee if necessary to satisfy
the requirements of the prior sentence. In the event of any delegation described
in the preceding sentence, the term “Administrator” shall include the person or
persons so delegated to the extent of such delegation.

“Affiliate”:  Any corporation or other entity that stands in a relationship to
the Company that would result in the Company and such corporation or other
entity being treated as one employer under Section 414(b) or Section 414(c) of
the Code, except that in determining eligibility for the grant of a Stock Option
or SAR by reason of service for an Affiliate, Sections 414(b) and 414(c) of the
Code shall be applied by substituting “at least 50%” for “at least 80%” under
Section 1563(a)(1), (2) and (3) of the Code and Treas. Regs. § 1.414(c)-2;
provided, that to the extent permitted under Section 409A, “at least 20%” shall
be used in lieu of “at least 50%”; and further provided, that the lower
ownership threshold described in this definition (50% or 20% as the case may be)
shall apply only if the same definition of affiliation is used consistently with
respect to all compensatory stock options or stock awards (whether under the
Plan or another plan).  The Company may at any time by amendment provide that
different ownership thresholds (consistent with Section 409A)
apply.  Notwithstanding the foregoing provisions of this definition, except as
otherwise determined by the Administrator, a corporation or other entity shall
be treated as an Affiliate only if its employees would be treated as employees
of the Company for purposes of the rules promulgated under the Securities Act of
1933, as amended, with respect to the use of Form S-8.

“Award”:  Any or a combination of the following:

 

(i)

Stock Options.

 

(ii)

SARs.

 

(iii)

Restricted Stock.

 

(iv)

Unrestricted Stock.

 

(v)

Stock Units, including Restricted Stock Units.

 

(vi)

Performance Awards.

 

(vii)

Awards (other than Awards described in (i) through (vi) above) that are
convertible into or otherwise based on Stock.

“Board”:  The Board of Directors of the Company.

“Code”:  The U.S. Internal Revenue Code of 1986 as from time to time amended and
in effect, or any successor statute as from time to time in effect.

“Compensation Committee”:  The Compensation and Nominating Committee of the
Board.

“Company”:  Forrester Research, Inc.

“Covered Transaction”:  Any of (i) a consolidation, merger, or similar
transaction or series of related transactions, including a sale or other
disposition of stock, in which the Company is not the surviving corporation or
which results in the acquisition of all or

--------------------------------------------------------------------------------

substantially all of the Company’s then outstanding common stock by a single
person or entity or by a group of persons and/or entities acting in concert,
(ii) a sale or transfer of all or substantially all the Company’s assets, or
(iii) a dissolution or liquidation of the Company.  Where a Covered Transaction
involves a tender offer that is reasonably expected to be followed by a merger
described in clause (i) (as determined by the Administrator), the Covered
Transaction shall be deemed to have occurred upon consummation of the tender
offer.

“Employee”:  Any person who is employed by the Company or an Affiliate.

“Employment”:  A Participant’s employment or other service relationship with the
Company and its Affiliates.  Employment will be deemed to continue, unless the
Administrator expressly provides otherwise, so long as the Participant is
employed by, or otherwise is providing services in a capacity described in
Section 5 to the Company or its Affiliates.  If a Participant’s employment or
other service relationship is with an Affiliate and that entity ceases to be an
Affiliate, the Participant’s Employment will be deemed to have terminated when
the entity ceases to be an Affiliate unless the Participant transfers Employment
to the Company or its remaining Affiliates.

“ISO”:  A Stock Option intended to be an “incentive stock option” within the
meaning of Section 422.  Each option granted pursuant to the Plan will be
treated as providing by its terms that it is to be a non-incentive stock option
unless, as of the date of grant, it is expressly designated as an ISO.

“Original 2006 Plan Effective Date”:  May 9, 2006, the date of the Company’s
annual meeting of stockholders at which the Plan was first presented to the
stockholders for approval.

“Outside Director”:  A member of the Board who is not otherwise an Employee of
the Company.

“Participant”:  A person who is granted an Award under the Plan.

“Performance Award”:  An Award subject to Performance Criteria.  The Committee
in its discretion may grant Performance Awards that are intended to qualify for
the performance-based compensation exception under Section 162(m) and
Performance Awards that are not intended so to qualify.

“Performance Criteria”:  Specified criteria, other than the mere continuation of
Employment or the mere passage of time, the satisfaction of which is a condition
for the grant, exercisability, vesting or full enjoyment of an Award.  For
purposes of Awards that are intended to qualify for the performance-based
compensation exception under Section 162(m), a Performance Criterion will mean
an objectively determinable measure of performance relating to any or any
combination of the following (measured either absolutely or by reference to an
index or indices and determined either on a consolidated basis or, as the
context permits, on a divisional, subsidiary, line of business, project or
geographical basis or in combinations thereof): bookings; sales; revenues;
operating income or operating margin; assets; expenses; earnings before or after
deduction for all or any portion of interest, taxes, depreciation, or
amortization, whether or not on a continuing operations or an aggregate or per
share basis; return on equity, investment, capital or assets; one or more
operating ratios; borrowing levels, leverage ratios or credit rating; market
share; capital expenditures; cash flow; stock price; stockholder return; sales
of particular products or services; customer acquisition or retention;
acquisitions and divestitures (in whole or in part); joint ventures and
strategic alliances; spin-offs, split-ups and the like;
reorganizations,  recapitalizations, restructurings, financings (issuance of
debt or equity) or refinancings; or strategic business criteria, consisting of
one or more objectives based on meeting specified revenue, market penetration,
geographic business expansion goals, cost targets, or objective goals relating
to reorganizations, acquisitions or divestitures.  A Performance Criterion and
any targets with respect thereto determined by the Administrator need not be
based upon an increase, a positive or improved result or avoidance of loss. For
Awards intended to comply with Section 162(m), the measures used in setting
Performance Criteria under the Plan for any given Award will, to the extent
applicable, be determined either in accordance with generally accepted
accounting principles (“GAAP”) or not in accordance with GAAP, without regard to
(1)unusual or infrequent events, (2) the impact of any change in accounting
principles that occurs during the Performance Period (or that occurred during
any period that the Performance Period is being compared to) and the cumulative
effect thereof (provided that the Administrator may (as specified by the
Administrator within the Applicable Period) either apply the changed accounting
principle to all periods referenced in the Award, or exclude the changed
accounting principle from all periods referenced in the Award), (3) goodwill and
other intangible impairment and/or amortization charges, (4) gains or charges
associated with discontinued operations or with the obtaining or losing control
of a business, (5) gains or charges related to the sale or impairment of assets,
(6)(i) all transaction costs directly related to reorganizations, acquisitions
and/or divestitures, (ii) all restructuring charges directly related to
reorganizations, acquisitions and/or divestitures, (iii) all charges and gains
arising from the resolution of contingent liabilities related to a
reorganization, acquisition and/or divestiture, and (iv) all other charges
directly related to acquisitions, (7) the impact of any discrete income tax
charges or benefits identified during the Performance Period (or during any
period that the Performance Period is being compared to), (8) stock based
compensation, (9) gains or losses on investments, (10) duplicate lease costs,
(11) other objective income, expense, asset, and/or cash flow adjustments as may
be consistent with the purposes of the Performance Criteria set for the given
Performance Period and specified by the Administrator within the Applicable
Period, and (12) the tax effects of the foregoing; and provided further that the
Administrator in its sole discretion and within the Applicable Period may
determine that any or all of the carve-outs described in subsections (1) through
(12) shall not be excluded from the measures used

--------------------------------------------------------------------------------

to determine the Performance Criteria for a particular Performance Period or
shall be modified, and/or may determine to exclude other items from such
measures for such Performance Period.

 

“Performance Period” means a period for which Performance Criteria are set and
during which performance is to be measured to determine whether a participant is
entitled to payment of an Award under the Plan.  A Performance Period may
coincide with one or more complete or partial calendar or fiscal years or
quarters of the Company.  Unless otherwise designated by the Administrator, the
Performance Period will be based on the calendar year.

 

“Plan”:  Forrester Research, Inc. Amended and Restated Equity Incentive Plan as
from time to time amended and in effect.

“Prior Plan”:  Forrester Research, Inc. 1996 Amended and Restated Equity
Incentive Plan, as amended and in effect prior to the Original 2006 Plan
Effective Date.

“Restricted Stock”:  Stock subject to restrictions requiring that it be
redelivered or offered for sale to the Company if specified conditions are not
satisfied.

“Restricted Stock Unit”:  A Stock Unit that is, or as to which the delivery of
Stock or cash in lieu of Stock is, subject to the satisfaction of specified
performance or other vesting conditions.

“SAR”:  A right entitling the holder upon exercise to receive an amount (payable
in shares of Stock of equivalent value) equal to the excess of the fair market
value of the shares of Stock subject to the right over the fair market value of
such shares at the date of grant.

“Section 409A”:  Section 409A of the Code.

“Section 422”:  Section 422 of the Code.

“Section 162(m)”:  Section 162(m) of the Code.

“Stock”:  Common Stock of the Company, par value $.01 per share.

“Stock Option”:  An option entitling the holder to acquire shares of Stock upon
payment of the exercise price.

“Stock Unit”:  An unfunded and unsecured promise, denominated in shares of
Stock, to deliver Stock or cash measured by the value of Stock in the future.

“Unrestricted Stock”:  Stock not subject to any restrictions under the terms of
the Award.